ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 07/12/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 21, the prior art of record fails to disclose or render obvious a device to treat spasticity … comprising: …a first magnetic field generator configured to generate a repetitive pulsed magnetic field targeted at a target location on a spinal nerve that connects a spasticity treatment location that is a source of the spasticity for the subject to the spine; wherein the target location is on a spinal nerve 1/2 to 4 inches away from the spine of the subject during use of the first magnetic field generator; …a second magnetic field generator configured to transmit repetitive transcranial magnetic field pulses at a frequency of a biological metric, or a harmonic or a sub- harmonic of the biological metric, the repetitive transcranial magnetic field pulses of the second magnetic field generator being delivered while also delivering the repetitive magnetic field pulses of the first magnetic field generator; and wherein the spasticity in the subject is treated by the combination of the repetitive magnetic field pulses and the repetitive transcranial magnetic field pulses including  all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 21. 
Prior art of record, US 20150165226 A1 to Simon; Bruce J. et al. discloses devices and systems for the non-invasive treatment of medical conditions through delivery of energy to target tissue, comprising a source of electrical power, a magnetically permeable toroidal core, and a coil that is wound around the core. The coil and core are embedded in a continuous electrically conducting medium, which is adapted to have a shape that conforms to the contour of an arbitrarily oriented target body surface of a patient. The conducting medium is applied to that surface by any of several disclosed methods, and the source of power supplies a pulse of electric charge to the coil, such that the coil induces an electric current and/or an electric field within the patient, thereby stimulating tissue and/or one or more nerve fibers within the patient. Simon’s system shapes an elongated electric field of effect that can be oriented parallel to a long nerve. 
Prior art US 20020165583 A1 to Tepper, John C. et al. discloses a system for providing electromagnetic therapy to a patient that includes placing the patient in proximity to an electromagnetic therapy apparatus. The electromagnetic therapy apparatus includes an electrical circuit for generating an electrical drive signal, a first transducer coil and a second transducer coil for generating respective electromagnetic fields in response to the drive signal, a first portion with a configuration corresponding generally with a chair seat, and a second portion with a configuration corresponding generally with a chair back. The first transducer coil is disposed within the first portion and the second transducer coil is disposed within the second portion. The method further includes stimulating the patient with a pulsed electromagnetic field from at least the first and second transducer coils. The pulsed electromagnetic field having a number of pulses, each pulse having a pulse period of ten microseconds to twenty microseconds.
Prior art US 20140031605 A1 to Schneider; Cyril discloses a system for improving motor control of a motor impaired subject by applying theta-burst stimulation (TBS) to a peripheral nerve or muscle of the subject. Cyril’s system further relates to use of a machine generating electromagnetic signal for the generation of continuous and/or intermittent TBS to a peripheral nerve or a muscle of a motor impaired subject.
US 9072891 B1 to Rao for disclosing a Wearable Magnetic Stimulator to treat a variety of disorders including a stimulator head and a wearable stimulator controller. The patient wears the stimulator head over skin close to the target nerves and carries the wearable controller in his clothing similar in terms of use of electromagnetic coils to target predetermined patient body locations within the brain or spinal cord to that disclosed and claimed.
US 6086525 A to Davey et al. for disclosing a magnetic nerve stimulator system (see at least fig. 3)  comprising a C-shaped coil for focusing the stimulation coupled to a patient chair to administer therapy to the patient’s spinal region similar in terms of use of electromagnetic coils to target predetermined patient body locations in the spinal cord region to that disclosed and claimed.
US 20150202454 A1 to Burnett for disclosing systems for electromagnetic induction therapy via one or more ergonomic or body contoured applicators that include one or more conductive coils configured to generate an electromagnetic or magnetic field focused on a target nerve, muscle or other body tissues positioned in proximity to the coil. One or more sensors may be utilized to detect stimulation and to provide feedback about the efficacy of the applied electromagnetic induction therapy. A controller may be adjustable to vary a current through a coil to adjust the magnetic field focused upon the target nerve, muscle or other body tissues based on the feedback provide by a sensor or by a patient similar in term of use of body conforming electromagnet and specific placements on spine regions to render therapeutic benefit to that disclosed.US 20130289433 A1 to Jin et al. for disclosing an rTMS coil or set of coils designed to affect multiple regions of the brain with synchronous magnetic field pulses. Multiple coils aligned over the targeted regions of interest, or a single coil that is stretched or enlarged in a shape that allows the magnetic field to affect the areas of interest are disclosed similar in term of use of rTMS coils designed to affect multiple regions of the brain with synchronous magnetic field pulses to that disclosed and claimed.
US 20070260107 A1 to Mishelevich et al. for disclosing Transcranial Magnetic Stimulation (TMS) targeted at predetermined locations with the brain or spinal cord which incorporates an array of electromagnets arranged in a specified configuration where selected coils in the array are pulsed simultaneously similar in terms of use of TMS to target predetermined locations with the brain or spinal cord to that disclosed and claimed.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent device claim 21 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 23-26, 30, 31, 33 which depend upon independent base claim 21, dependent claims 23-26, 30, 31, 33 are allowable due to their direct/indirect dependency on allowable base claim 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SUNITA REDDY/            Primary Examiner, Art Unit 3791                                                                                                                                                                                            July 25, 2022